FILE COPY




   BRIAN QUINN
    Chief Justice
                                Court of Appeals                              VIVIAN LONG
                                                                                  Clerk

JAMES T. CAMPBELL
      Justice
                                 Seventh District of Texas                  MAILING ADDRESS:
MACKEY K. HANCOCK
      Justice
                               Potter County Courts Building                  P. O. Box 9540
                                                                                79105-9540
                                501 S. Fillmore, Suite 2-A
 PATRICK A. PIRTLE
       Justice                  Amarillo, Texas 79101-2449                     (806) 342-2650

                               www.txcourts.gov/7thcoa.aspx

                                      May 12, 2015

Jill Zimmer
Official Court Reporter
320th District Court
501 S. Fillmore, Suite 4B
Amarillo, TX 79101-2444
* DELIVERED VIA E-MAIL *

RE:       Case Numbers: 07-15-00108-CR, 07-15-00109-CR
          Trial Court Case Numbers: 68,790-D, 68,791-D

Style: Kathryn Pendleton v. The State of Texas

Dear Ms. Zimmer:

        The reporter’s record in the captioned appeals was due to be filed no later than
Monday, May 4, 2015. As of this date the record has not been filed. The Court directs
the court reporter to advise the Court of the status of the reporter’s record on or before
Friday, May 22, 2015. If needed, forms for requesting an extension of time and
disclosing the status of the record are available on the Court’s website at
http://www.txcourts.gov/7thcoa.aspx or contact the clerk’s office for assistance. See
TEX. R. APP. P. 13.4 and 35.3(b).

                                                Very truly yours,
                                                Vivian Long
                                                VIVIAN LONG, CLERK

 xc:       Honorable Don R. Emerson (DELIVERED VIA E-MAIL)
           Randall C. Sims (DELIVERED VIA E-MAIL)
           Jeffrey Hill (DELIVERED VIA E-MAIL)